                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    4:15CR3096

      vs.
                                                               RELEASE ORDER
MITCHELL M. MOREY,

                     Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for January
              3, 2020 at      11:00 a.m.      before the Honorable John M. Gerrard, in
              Courtroom 1, United States Courthouse and Federal Building, 100
              Centennial Mall North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



October 4, 2019.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
